TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2013



                                       NO. 03-13-00711-CV


                                  Raghunath Dass, P.E., Appellant

                                                v.

                       Texas Board of Professional Engineers, Appellee




         APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the final judgment signed by the trial court on September 27, 2013. The

appellant Raghunath Dass, P.E. has filed a motion to dismiss the appeal, and having reviewed the

record, the Court agrees that the appeal should be dismissed. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and the court below.